      Case 1:19-cv-10150-LGS-KHP Document 29 Filed 04/27/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JOHN TAGGART,

                                 Plaintiff,                    Docket No. 19-cv-010150 (LGS)

       - against -


AEON INTERNATIONAL LIMITED

                                Defendant.




                           XXXXXXXXXXXX
                            [PROPOSED] DEFAULT JUDGMENT

       This matter came before the Court on plaintiff John Taggart (“Plaintiff”)’s motion for

entry of a default judgment against defendant Aeon International Limited (“Defendant”) under

Rule 55(b)(2) of the Federal Rules of Civil Procedure. After having considered the arguments

and authorities submitted by the Plaintiff, the Court finds as follows:

       1.      Plaintiff’s complaint and an original summons were served on Defendant on

November 4, 2019. An affidavit of service was filed with the Court on November 4, 2019.

       2.      On December 26, 2019, the Clerk of the Court for the United States District

Court, Southern District of New York entered a default against Defendant for failure to plead or

otherwise defend this action.

       3.      Defendant is not a minor, nor an incompetent person, nor a member of the

military service of the United States.

       4.      Plaintiff filed his application for entry of default judgment seeking $30,000.00 in

statutory damages for copyright infringement, $10,000.00 in statutory damages for removal
        Case 1:19-cv-10150-LGS-KHP Document 29 Filed 04/27/20 Page 2 of 3



 and/or alteration of copyright management information, $1912.50 in attorneys’ fees, and $440.00

 in costs plus interest.

         5.      Defendant has not filed any opposition to Plaintiff’s application for default

 judgment.

         6.                                                                    April 16, 2020, at 2:15 P.M.
                 The Court scheduled a hearing for Plaintiff’s application on _________________,

 ________ and Defendant failed to appear.

         THEREFORE, IT IS ADJUDGED AND ORDERED that Plaintiff’s Application for

 Entry of Default Judgment is GRANTED pursuant to Fed.R.Civ.P. 55(b)(2); it is

         FURTHER ORDERED that the Court declares that Defendant violated Plaintiff’s

 exclusive rights under 17 U.S.C. § 106 of the Copyright Act by engaging in unauthorized

 copying of Plaintiff’s registered work and violated 17 U.S.C. § 1202(b) by removal and/or

 alteration of Plaintiff’s copyright management information; it is

       XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
        FURTHER ORDERED that Defendant shall pay $30,000.00 in statutory damages under
                                  An order regarding damages will issue separately, as the matter is
XXXXXXXXXXXXXXXXXXXX
 17 U.S.C. § 504(c); it is        currently referred for an inquest on damages. (Dkt. No. 28).
       XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
        FURTHER ORDERED that Defendant shall pay $10,000.00 in statutory damages under

XXXXXXXXXXXXXXXXXXXXXXXXXX
 17 U.S.C. § 1202(c)(3)(B); it is

       XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
        FURTHER ORDERED that Defendant shall pay $1912.50 in attorneys’ fees and

 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
  $440.00 in costs pursuant to 17 U.S.C. § 505; it is

         FURTHER ORDERED, that Defendant shall post-judgment interest under 28 U.S.C.A.

 § 1961; it is

         FURTHER ORDERED that this Court retains jurisdiction over any matter pertaining to

                XXXXXXX
 this judgment; and it is
       Case 1:19-cv-10150-LGS-KHP Document 29 Filed 04/27/20 Page 3 of 3



       XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
        FURTHER ORDERED that this case is dismissed and the Clerk of the Court shall

 remove it from the docket of the Court.
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        This is a final appealable order. See FED. R. APP. P. 4(a).

                          Plaintiff shall file service of this order on Defendant via mail and, if possible,
                          via email, and file proof of service by April 29, 2020.
       April 27, 2020
Dated: ___________________
                                                              SO ORDERED.
       New York, New York


                                                             ______________________________
                                                             Lorna G. Schofield (U.S.D.J.)
